119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marsha Marie PERRY, on behalf of herself and a class ofpersons similarly situated;  Steven Warrington, as fatherand guardian ad litem for minor persons Andres C.Warrington;  on behalf of themselves and a class of personssimilarly situated;  Mary Ann Carlton, a disabled person, byand through her father and guardian ad litem Gerard Carlton;on behalf of themselves and a class of persons similarlysituated, Plaintiff-Appellees,v.John H. KELLY, Acting Director of the Arizona Health CareCost Containment System, Defendant-Appellant.
No. 96-15931.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  May 8, 1997July 25, 1997.

Appeal from United States District Court District of Arizona (Tucson) Richard M. Bilby, Chief Judge, Presiding.
Before PREGERSON, NOONAN, and KLEINFELD, Circuit Judges.

ORDER DISMISSING APPEAL

1
The parties have stipulated to an agreement in this appeal.  In light of this stipulation, the parties move to dismiss the case pursuant to Federal Rule of Appellate Procedure 27.  Accordingly, we dismiss the above-entitled appeal and leave to the discretion of the district court the question of any attorneys' fees to which plaintiffs may be entitled.